     Case 3:19-cv-00054-JM-BGS Document 137 Filed 02/18/21 PageID.2217 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10    ALEX MONTOYA; REX SHIRLEY;                          Case No.: 19cv0054 JM(BGS)
      PHILIP PRESSEL; and AARON
11
      GRESSON, individually, and on behalf of             ORDER ON EX-PARTE MOTION
12    all others similarly situated,                      AND RESETTING BRIEFING
                                        Plaintiffs,       SCHEDULE ON CLASS
13
                                                          CERTIFICATION MOTION
14    v.
15    CITY OF SAN DIEGO, a public entity;
      and DOES 1-100,
16
                                      Defendants.
17
18          On January 29, 2021, in accordance with the scheduling order, Plaintiffs filed their
19    Motion for Class Certification with a noticed hearing date of March 1, 2021. (Doc. No.
20    135). City’s opposition was to be filed no later than February 16, 2021, however, the City
21    did not file its opposition.
22          On February 18, 2021, the City filed an ex-parte motion seeking to reset the hearing
23    to a date on or after March 15, 2021, and asking the court to allow briefing to be based on
24    the new date. (Doc. No. 136 at 2.) City asserts that it missed the original filing deadline
25    because of a calendaring error and “its own experience of having separate briefing
26    schedules for large noticed motions.” (Id.) City also informs the court that the assigned
27    attorney has been dealing with some personal issues. (Id. at ¶ 7.) In support of its motion,
28

                                                      2
                                                                                   19cv0054 JM(BGS)
     Case 3:19-cv-00054-JM-BGS Document 137 Filed 02/18/21 PageID.2218 Page 2 of 2



 1    City maintains that it has contacted Plaintiffs’ counsel and they neither stipulate to nor
 2    oppose City’s request to continue the hearing date.1 (Id. at ¶ 9.)
 3            Good cause shown, the court GRANTS the ex-parte motion. (Doc. No. 136.)
 4    Accordingly, the court hereby ORDERS that the City has up to and including March 1,
 5    2021, to file a response in opposition to the motion. Plaintiffs shall have up to and
 6    including March 8, 2021 to file a reply.
 7            The matter will then be deemed under submission and the court will issue an order
 8    in due course.
 9            IT IS SO ORDERED.
10        Dated: February 18, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
      1
        In the continuing effort to foster civility and professionalism, the court notes the failure
26    by Plaintiffs to stipulate to the requested continuance does not serve civility and
27    professionalism in our ranks. Based on the information provided to the court, this was a
      textbook request for a justifiable continuance.
28

                                                    2
                                                                                    19cv0054 JM(BGS)
